         Case 1:18-cv-01359-PAC Document 269 Filed 04/08/20 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 In the Matter of the Complaint                      Case No. 1:18-cv-1359 (PAC) (RWL)
               of
 ENERGETIC TANK, INC.,
 as Owner of the M/V ALNIC MC,                       SECOND ADDENDUM TO
 for Exoneration from or Limitation of               SECOND STIPULATED
 Liability                                           SUPPLEMENTAL PROTECTIVE
                                                     ORDER REGARDING
                                                     CONFIDENTIAL INFORMATION

       This Second Addendum to the Second Stipulated Supplemental Protective Order is made

to add non-parties to those that were listed in ECF No. 167, Paragraph 2.a. (January 23, 2019).

IT IS ORDERED AS FOLLOWS:

       The names of the following companies are hereby incorporated into the Second Stipulated

Protective Order, Paragraph 2.a., and are subject to its terms and provisions, which remain in full

force and effect:

                      cxix. RB Allen

                       cxx. General Dynamics/Bath Iron Works

                      cxxi. Rolls Royce Marine

                     cxxii. Applied Technical Services, Inc.

                     cxxiii. Dresser-Rand (Siemans Government Technologies, Inc.)

                     cxxiv. Core, Inc.

                     cxxv. York (Johnson Controls)

                     cxxvi. Technico, Corp.

                    cxxvii. Lockheed Martin

                    cxxviii. Honeywell Sensotec

                     cxxix. Clarus
       Case 1:18-cv-01359-PAC Document 269 Filed 04/08/20 Page 2 of 5



              cxxx. Uni, Corp.

              cxxxi. Curtis Wright Fleet Solutions

             cxxxii. Mitsubishi Heavy Industries

             cxxxiii. Japan Marine United



IT IS SO ORDERED.


             April 9 2020
Dated: _____________,                           _________________________________
                                                         PAUL A. CROTTY
                                                 UNITED STATES DISTRICT JUDGE




                                            2
        Case 1:18-cv-01359-PAC Document 269 Filed 04/08/20 Page 3 of 5



THE PARTIES, BY AND THROUGH THEIR COUNSEL BELOW, STIPULATE TO
ENTRY OF THIS ADDENDUM ORDER:

Dated: April 8, 2020                JOSEPH H. HUNT
                                    Assistant Attorney General
                                    DOUGLAS M. HOTTLE, Senior Trial Counsel
                                    THOMAS M. BROWN, Trial Attorney
                                    JESSICA G. SULLIVAN, Trial Attorney
                                    KYLE FRALICK, Trial Attorney
                                    MALINDA R. LAWRENCE, Trial Attorney
                                    Aviation & Admiralty Litigation
                                    Torts Branch, Civil Division
                                    U.S. Department of Justice
                                    (overnight courier)
                                    175 N St. N.E., 8th Floor
                                    Washington, D.C. 20002
                                    (202) 616-4070; stephen.flynn@usdoj.gov
                                    (202) 616-2973; douglas.hottle@usdoj.gov
                                    (202) 616-4112; thomas.m.brown@usdoj.gov
                                    (202) 616-4044; jessica.sullivan@usdoj.gov
                                    (202) 616-4002 (fax)


                                    s/_R. Michael Underhill
                                    R. MICHAEL UNDERHILL
                                    Attorney in Charge
                                    West Coast and Pacific Rim Office
                                    Aviation & Admiralty Litigation
                                    Torts Branch, Civil Division
                                    U.S. Department of Justice
                                    P.O. Box 36028
                                    7th Floor, Room 7-5395, 450 Golden Gate Ave.
                                    San Francisco, CA 94102
                                    Tel: (415) 436-6630; Fax: (415) 436-6632
                                    mike.underhill@usdoj.gov

                                    Attorneys for Claimant United States of
                                    America




                                      3
        Case 1:18-cv-01359-PAC Document 269 Filed 04/08/20 Page 4 of 5




Dated: April 8, 2020                BLANK ROME LLP

                                    By: s/ by consent
                                    Thomas H. Belknap, Jr.
                                    Alan M. Weigel
                                    1271 Avenue of the Americas
                                    New York, New York 10020
                                    (212) 885-5000
                                    tbelknap@blankrome.com
                                    aweigel@blankrome.com

                                    Attorneys for Petitioner
                                    Energetic Tank, Inc.

Dated: April 8, 2020                TABAK MELLUSI & SHISHA LLP

                                    By: s/ by consent


                                    Attorneys for Claimants Navin and Haruka
                                    Ramdhun, Jason and Cheysserr Luangco,
                                    Nestor and Xiomaro Cuevas Soto, Joshua Bruce
                                    Hook, Doyle A. Ebarb, Joseph K. Robbins,
                                    Ashanti Molton, Donnovan Lamarcus Jones,
                                    Devin Mask, Patrick and Ayaka Joseph

Dated: April 8, 2020                HOFMANN & SCHWEITZER

                                    By: s/ by consent


                                   Attorneys for Claimants Kerrington Harvey,
                                   Jason Baldwin, Matthew Montgomery, Brandon
                                   York, Dedrick Walker, Donnel Robinson,
                                   Davion Reese, Andy Aceret, Gao Yong, Michael
                                   Wuest, Joshua Patat, Juan Romero, Akimwalle
                                   Winter, Vares Belony, Milton O. and Tracey
                                   Lovelace, Delando Beckford, Victor Granados,
                                   Jamal Johnson



                                      4
       Case 1:18-cv-01359-PAC Document 269 Filed 04/08/20 Page 5 of 5



Dated: April 8, 2020               SEMMES BOWEN & SEMMES PC

                                   LYONS & FLOOD, LLP


                                   By: s/ by consent

                                   Attorneys for Claimant Jennifer Simon



Dated: April 8, 2020               ARNOLD & ITKIP LLP

                                   TORGAN COOPER & AARON PC


                                   By: s/ by consent

                                   Attorneys for Claimants John Hoagland,
                                   Karen Koyon, Richard Lopez, Taylor
                                   Troy, Karen Bushell, Rachel Eckels,
                                   Theresa Palmer, Alan Aaron, Darryl
                                   Smith, Amy Winters, Jacqueline Ingram



Dated: April 8, 2020              ARMBRUSTER, DRIPPS, WINTERSCHEIDT
                                  & BLOTEVOGEL



                                   By: s/ by consent

                                   Attorneys for Claimants Francesco and
                                   Alexis Sanfilippo




                                     5
